Citation Nr: 1706968	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO. 05-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for a left knee post-operative meniscus tear.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to November 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

By way of background, the Board denied entitlement to increased ratings for left and right knee disabilities in November 2006. The Veteran appealed to the Court of Appeals for Veterans Claims (Court), and in March 2008 the Court granted a Joint Motion for Remand vacating the November 2006 denial and remanding the claim to the Board. The Board remanded the issues in August 2008 and June 2009 for further development.

In May 2010, the Board denied an increased rating for the right knee disability, and remanded the issues of entitlement to an increased rating for the left knee disability and entitlement to TDIU for further development. The Veteran again appealed the denial of the right knee disability to the Court, and in March 2011 the Court granted a Joint Motion for Remand vacating the March 2010 denial of an increased rating for the right knee disability and remanding the issue to the Board. The Joint Motion for Remand did not disturb the May 2010 remand of the left knee and TDIU claims.

In a December 2011 decision, the Board denied entitlement to an increased rating in excess of 10 percent for right knee DJD, status-post meniscectomy, and awarded a separate 10 percent rating for a partial right lateral meniscectomy. That decision was not appealed. As such, the issue of entitlement to an increased rating for the right knee has been finally decided, and is no longer on appeal. 

As noted above, the Board remanded the issues still on appeal for additional development in May 2010. The requested notice and examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, while the Veteran attempted to withdraw his TDIU claim in May 2010, he has since continued to argue he is entitled to TDIU and VA has continued to treat the issue as though it is on appeal. See December 2016 Appellate Brief; March 2011 Supplemental Statement of the Case. As such, the issue of entitlement to TDIU has been raised and is still on appeal.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.

There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2005. A transcript of the hearing is of record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

The Board apologies for the delays in the adjudication of this case. 


REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. § 3.159(c)(4). In this case, a VA examination of the Veteran's left knee was last conducted in 2010. Since that examination, the Veteran, through his representative, has asserted that his left knee disability has worsened in severity since his last examination. See December 2016 Appellate Brief at 3. Further, treatment records reflect that the Veteran has complained of increased pain in his left knee, and that in April 2016 he requested a consultation regarding left knee surgery due to worsening symptoms. See, e.g., November 2015, December 2015, and April 2016 VA treatment records. As there is evidence of a worsening of the disability since the last VA examination, the claim must be remanded for a new examination to determine the current severity of the disability. 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Concerning entitlement to TDIU, the Board finds that any determination with respect to the left knee disability would materially affect a determination concerning TDIU. As such, entitlement to TDIU is inextricably intertwined with the increased rating claim being remanded and must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).
Accordingly, the case is REMANDED for the following action:

1. Obtain any further outstanding VA treatment records.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his left knee disability. Any appropriate evaluations and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the left knee disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016)

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




